NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-50114
                                                     16-50124
                Plaintiff-Appellee,
                                                D.C. Nos. 3:15-cr-02884-LAB
 v.                                                       3:12-cr-01420-LAB

DARIO GONZALEZ-FAVELA,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      In these consolidated appeals, Dario Gonzalez-Favela appeals the 63-month

sentence imposed following his guilty-plea conviction for attempted reentry of a

removed alien, in violation of 8 U.S.C. § 1326, and the 12-month consecutive

sentence imposed upon revocation of supervised release. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Gonzalez-Favela contends that the district court erred by denying the

parties’ joint recommendation for a fast-track departure under U.S.S.G. § 5K3.1

because it failed to engage in a comparative analysis of Gonzalez-Favela relative to

other defendants with a criminal history category of VI who nevertheless received

a fast-track departure. The court did not abuse its discretion. See United States v.

Rosales-Gonzales, 801 F.3d 1177, 1178 (9th Cir. 2015) (fast-track departure is

“purely discretionary”). The record reflects that the court properly denied the

departure based on the particular factors of Gonzalez-Favela’s case, including the

court’s previous grant of a fast-track departure to Gonzalez-Favela, and his

extensive immigration and criminal history. See id. at 1183-84. Moreover, the

aggregate 75-month sentence is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances. See Gall v.

United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                          16-50114 & 16-50124